Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2018/043890 07/26/2019, is acknowledged. 
Status of Claims
Claims 1-17 are currently pending in the application. Claims 18-20 were cancelled previously. 
Receipt is acknowledged of amendment / response filed on March 08, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 03/08/2021, which has been entered in the file.
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group I, which includes claims 1-10, drawn to a compound of formula I, and the elected species as set forth and recited in claim 7, such as, (
    PNG
    media_image1.png
    48
    631
    media_image1.png
    Greyscale
), is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a). Therefore, the requirement for restriction is still deemed proper made it final. 

		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tkaczynski et al (1996). Applicant claims a compound of formula I (NADPH Oxidase Inhibitors), their compositions and the method of uses thereof. Tkaczynski et al also discloses several identical compounds, which anticipate the instantly claimed inventions, wherein ring A and ring B are both aryl (phenyl),  R1 is halogen (Cl) or alkoxy, R2 is alkyl or halogen, m, n and p are each 1 [
    PNG
    media_image2.png
    404
    1229
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    365
    1223
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    90
    1237
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    306
    1123
    media_image5.png
    Greyscale
, STN International, CAPLUS database, Accession Number 1996: 641400, a copy is provided with this Office Action]. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


 
/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626